Case 20-42492   Doc 233-13     Filed 04/13/21 Entered 04/13/21 16:45:57   Desc
                             Exhibit 14 Page 1 of 6
Case 20-42492   Doc 233-13     Filed 04/13/21 Entered 04/13/21 16:45:57   Desc
                             Exhibit 14 Page 2 of 6
Case 20-42492   Doc 233-13     Filed 04/13/21 Entered 04/13/21 16:45:57   Desc
                             Exhibit 14 Page 3 of 6
Case 20-42492   Doc 233-13     Filed 04/13/21 Entered 04/13/21 16:45:57   Desc
                             Exhibit 14 Page 4 of 6
Case 20-42492   Doc 233-13     Filed 04/13/21 Entered 04/13/21 16:45:57   Desc
                             Exhibit 14 Page 5 of 6
Case 20-42492   Doc 233-13     Filed 04/13/21 Entered 04/13/21 16:45:57   Desc
                             Exhibit 14 Page 6 of 6
